FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-0930
                 _____________________________

TIMOTHY BRADLEY, M.D.,

    Appellant,

    v.

FORT WALTON BEACH MEDICAL
CENTER, INC.,

    Appellee.
                  ___________________________

On appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

                       December 27, 2018

PER CURIAM.

    Appellant, a hand and plastic surgeon, raises six issues in his
appeal of a number of the trial court’s orders stemming from a
breach of contract case against Appellee, Fort Walton Beach
Medical Center (“the Hospital”). Although we affirm as to all
issues, we write briefly to address the Hospital’s Motion for
Summary Judgment.

     This case arose from a lease agreement between Appellant
and the Hospital, pursuant to which Appellant was to rent medical
space a few days a week and, in return, pay the Hospital a monthly
rent. The Hospital sued Appellant for breach of contract, alleging
he failed to pay the monthly sums. Appellant filed an Amended
Answer raising thirteen affirmative defenses as well as a number
of counterclaims. In response, the Hospital filed a Motion for
Summary Judgment. Following a hearing, the trial court granted
summary judgment in part, which effectively precluded Appellant
from asserting any affirmative defenses and counterclaims at trial
other than those strictly related to the breach of the written
contract. At trial, the jury found in favor of the Hospital and
awarded damages. Appellant filed this appeal challenging, among
other issues, the trial court’s partial grant of the Hospital’s request
for summary judgment.

     “Summary judgment is proper if there is no genuine issue of
material fact and if the moving party is entitled to a judgment as
a matter of law.” Volusia Cty. v. Aberdeen at Ormond Beach, L.P.,
760 So. 2d 126, 130-31 (Fla. 2000) (internal citation omitted); ATC
Logistics Corp. v. Southeast Toyota Distributors, LLC, 188 So. 3d
96, 99 (Fla. 1st DCA 2016).

     In the summary judgment context, the movant initially
tenders “competent evidence to support the motion.” Landers v.
Milton, 370 So. 2d 368, 370 (Fla. 1979). To oppose the motion, a
party “‘must come forward with counterevidence sufficient to
reveal a genuine issue.’” The Fla. Bar v. Mogil, 763 So. 2d 303, 307
(Fla. 2000) (quoting Landers v. Milton, 370 So. 2d 368, 370 (Fla.
1979)). “It is not enough for the opposing party merely to assert
that an issue does exist.” Id. “[T]he existence of disputed issues of
fact must be demonstrated by either presenting evidence of
countervailing facts or justifiable inferences from the facts
presented.” Woodruff v. Gov’t Emps. Ins. Co., 669 So. 2d 1114,
1115-16 (Fla. 1st DCA 1996); see also Fla. Bar v. Tipler, 8 So. 3d
1109, 1117 (Fla. 2009). Here, Appellant is required to do more
than generally disagree. Mogil, 763 So. 2d at 307. Appellant’s
general allegations and legal argument do not constitute evidence
of disputed issues of material fact. Accordingly, he failed to meet
his burden. See also Woodruff, 669 So. 2d at 1115.

    For these reasons, the trial court’s partial granting of the
Hospital’s Motion for Summary Judgment is AFFIRMED.

JAY and M.K. THOMAS, JJ., concur; WINSOR, J., concurs in
judgment.

                  _____________________________

                                  2
    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Jeffrey M. Stephens of the Stephens Law Firm, P.A., Destin, for
Appellant.

Walter J. Tache and Ivonne Barroso of Tache,             Bronis,
Christianson, and Descalzo, P.A., Miami, for Appellee.




                              3